—Appeal by the People from so much of an order of the Supreme Court, Queens County (Blumenfeld, J.), dated April 15, 1998, as granted that branch of the defendant’s motion which was to dismiss the first and second counts of the indictment.
Ordered that the order is affirmed insofar as appealed from.
Contrary to the People’s contention, the Supreme Court did not err in dismissing the first two counts of the indictment charging intimidating a victim or witness in the third degree (Penal Law § 215.15 [1]) and coercion in the second degree (Penal Law § 135.60). The People failed to make a prima facie case that the accused committed the crimes charged by presenting legally sufficient, competent evidence which, if accepted as true, establishes every element of the offenses charged (see, CPL 70.10 [1]; People v Galatro, 84 NY2d 160, 164; People v Jennings, 69 NY2d 103, 115; People v Pelchat, 62 NY2d 97, 105). O’Brien, J. P., Santucci, Altman and H. Miller, JJ., concur.